Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kanda Kazue (JP 2009099202 A).
Regarding claim 1, Kanda Kazue discloses an apparatus comprising: 
a memory array configured to store data on a semiconductor die (memory cell array, abstract or texts of claim 1);

a comparator circuit (comparison section, abstract, or comparison unit, texts of claim 1) on the semiconductor die or located under the memory array (inherently located on the die as the semiconductor memory device includes all the claimed components altogether in the device) and configured to: 
receive the data and an indication of the pattern of the string of bits (“compares the data pattern input from the data pattern latch unit with the data read from the memory cell array”, see abstract or texts of claim 1), 
determine whether the data includes the pattern of the string of bits (determination is inherently based on the comparison result), and 
generate a result based on a determination of whether the data includes the pattern of the string of bits (“comparison result output unit” for outputting the comparison result”, abstract or texts of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, and 23 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda Kazue (above) in view of Rumpo et al. (CN 103592593 A).
	Regarding claim 2, Kanda Kazue discloses the apparatus of claim 1, except further comprising a second register on the semiconductor die configured to store an indication of the result.
	This feature is taught by Rampo et al. (see para 0014, “the sixth scanning control REGISTER … coupled to the output of the data comparator circuit… for receiving and STORING the comparison result”.  Note also with regard to claimed limitation of claim 25, the register taught herein by Rumpo et al. is not specified to be of any special type.  Hence, it is considered to be a multipurpose/generic type).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the references as cited, “to scan chain output from the validity of the generated response pattern” (para 0014), “through a single read operation of error mark to verify validity”, (para 0015). 

	Claim 11 is rejected based on grounds for the rejection of claims 1 and 2.

claim 3, Kanda Kazue also discloses the apparatus of claim 2, wherein at least one of the first register of the second register is a multipurpose register (the latch section for storing the data pattern according to Kanda Kazue is not specified to be of any special type.  Hence it is considered to be a multipurpose/generic type).

	Claims 23 and 25 are rejected based on grounds for the rejection of claims 1 – 3.

	Regarding claim 24, Kanda Kazue also discloses the memory of claim 23, wherein the multipurpose register receives the data from the external terminal via an IO circuit of the memory (referred to in abstract as the “first interface section having a predetermined number of pins”.  Also in texts of claim 1, referred to as “data pattern inputted from the outside”).

Claims 4 – 10, 12 – 22, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanda Kazue and Rumpo et al. (above), further in view of Son et al. (US 2018/0033489).
Regarding claims 4, 10, 14 and 16, Kazue and Rumpo disclose the apparatus/method as shown above, except the second register is further configured to provide, to a device located off the semiconductor die, an active alert signal when the indication of the result is stored in the second register, wherein the active result signal is provided to an alert pin.
This feature is taught by Son et al. (see para 0188 and fig. 24, “the data comparison unit 185 may output a matching signal RDM” and “the matching signal RDM may be provided to the output buffer 172”).
claim 5 and 12, Kazue and Rumpo disclose the apparatus/method as shown above, except wherein the pattern is written to the first register responsive to a first multipurpose register command and the result is read from the second register responsive to a second multipurpose register command.
This feature is taught by Son et al. (see para 0049 and fig. 1, “the memory controller 200 may provide the command CMD for writing the predefined data pattern (e.g. pattern write command) and the address signal ADDR to the memory device 100”).

As per claim 13, Kazue and Rumpo disclose the apparatus/method as shown above, except further comprising receiving a pattern matching command, wherein the determining is performed responsive to the pattern matching command.
This feature is taught by Son et al. (see para 0114 and figs. 10 and 11, “when a write request, data, and address information are received from the host S220, the memory controller 200 may compare the received data with the predefined data pattern S230”).

As per claim 6 and 17, Kazue and Rumpo disclose the apparatus/method as shown above, except wherein the comparator circuit is programmable to perform at least one of a plurality of pattern matching operations to determine whether the data includes the pattern.
This feature is taught by Son et al. (see para 0053 and fig. 1, “the data pattern providing unit 180 may generate the predefined data pattern in response to the pattern write command from the memory controller 200”).

As per claim 18 and 19, Kazue and Rumpo disclose the apparatus/method as shown above, except wherein the first result includes a count value of a number of times the first pattern is present in the data (claim 18), and wherein the first result includes a memory address of a location of a match of the first pattern in the data (claim 19).
These features are taught by Son et al. (see para 0020, “if a match occurs, an address where the target data pattern was located can be provided (e.g. returned) to various processing resources (e.g. a controller, host, etc…) for further use”).

As per claims 7-8 and 21-22, Kazue and Rumpo disclose the apparatus/method as shown above, except wherein the first register is further configured to store a second pattern and wherein the comparator circuit is further configured to determine whether the data includes the second pattern and generate a second result.
This feature is taught by Son et al. (see para 0187 and fig. 24, “the data pattern providing unit 180 may include the pattern buffer 181 that stores a plurality of patterns”.  Fig. 

As per claims 9 and 15, Kazue and Rumpo disclose the apparatus/method as shown above, except further comprising a mode register, wherein the comparator circuit is enabled when a first value is written to the mode register.
This feature is taught by Son et al. (see para 0059 and fig. 2, “the mode register 122 may set an internal register, in response to the address signal ADDR and a mode register signal, to determine an operation mode of the memory device 100”).

As per claim 20, Kazue and Rumpo disclose the apparatus/method as shown above, except wherein the first result includes a flag, wherein the flag has a first value if the first pattern is included in the data and a second value if the first pattern is not included in the data.
The feature is taught by Son et al. (see para 0188 and fig. 24, “when the read data matches the data pattern, the data comparison unit 185 may output the matching signal RDM having a first level, (e.g. logic high.  When the read data does not match the data pattern, the data comparison unit 185 may output the matching signal RDM having a second level, e.g. logic low”.

As per claim 26 – 27, Kazue and Rumpo disclose the apparatus/method as shown above, except wherein the result register makes the pattern indication accessible to another external terminal of the memory by providing the pattern indication to an I/O circuitry of the memory 
These features are taught by Son et al. (see para 0028 and fig. 1, “the memory device 120 includes address circuitry 142 to latch address signals provided over an I/O bus 156, e.g. data bus, through I/O circuitry 144”.  See further para 0188 and fig. 24, “the data comparison unit 185 may output a matching signal RDM” and “the matching signal RDM may be provided to the output buffer 172”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the prior arts as cited above, for reduced power consumption and improved operation speed (Son para 0231 and 0232).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/             Primary Examiner, Art Unit 2827                                                                                                                                                                                           January 25, 2022